OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed with costs.
In support of his motion for summary judgment, defendant proffered a prima facie case that the action should be barred on the ground of release. In opposition, plaintiff failed to raise a triable issue of fact that the release should be set aside on the ground of mutual mistake (see Mangini v McClurg, 24 NY2d 556, 563-566 [1969]) or because the settlement was not “fairly and knowingly made” (Farrington v Harlem Sav. Bank, 280 NY 1, 4 [1939]).
*852Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.